DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication date 10/17/2019.
Claims 1 – 20 are presented for examination.

Priority
ADS dated 10/15/2019 does not claim any domestic or international priority

Information Disclosure Statement
IDS dated 10/17/2019 has been reviewed. See attached.

Drawings
The drawings dated 10/15/2019 have been reviewed. They are accepted.

Specification
The abstract dated 10/15/2019 has 106 words, 8 lines, and no legal phraseology. The abstract is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Comet_2014 (US 8,847,963) in view of Meadows_2019 (US 2019/0122409 A1) in view of Hyung_2019 (Optimizing Android Facial Expressions Using Genetic Algorithms, Applied Sciences, 16 August 2019).

Claim 1. Comet_2014 makes obvious “A method (title: “systems and methods for generating skin and volume details for animated characters”; col 2 line 45: “... a method for facilitating... animation... “) comprising: generating a first plurality of simulated meshes (col 3 lines 36 – 65: “... animation data may be provided for an object defining position of selected triangles of a first polygonal mesh representing the object at selected frames of an animation sequence of the object. For each frame of the animation sequence of the object, it may be determined how the animation data for the object positions one or more triangles of the first polygonal mesh in the frame. A rest stat of one or more triangles of a second polygonal mesh for the object may be modified based on how the animation data positions the one or more triangle of the first polygonal mesh in the frame... polygonal mesh representing the object may be manipulated based on how the animation data positions the one or more triangles of the first polygon in the frame and how simulation data positions the one or more triangles of the second polygonal mesh in the frame... triangles may include adding at least one skin detail, muscle detail, and fat detail...” NOTE: this teaches a polygonal mesh for each frame in a sequence of frames where the positioning of the mesh triangles is based on simulation.) using a physics simulation model (col 1 lines 24 – 35: “... models may then be constructed, for example, out of geometrical vertices, faces, and edges in a 3D coordinate system to represent the objects. These virtual models can then be manipulated using computers to, for example, simulate physics... deformations... of characters...” NOTE: this teaches to have meshes which are manipulated by a physics simulator where the manipulations may include deformations of characters. col 7 lines 44 – 60: “... the physics engine may simulate and predict effects under different conditions that would approximate what happens to an object according to the physics model... simulate the behavior of objects... a physics model and/or animation of one or more characters...”), wherein the first plurality of simulated meshes corresponds to a first plurality of [control variables] configurations for an [object/character] (col 1 lines 65 – col 2 lines 10: “... user... typically creates a number of animation control variables (avars) for manipulating the object... another user... animator) typically uses the avars to pose the object... objects may be too complex... as such... computer aided animation may involve the use of simulations and other dynamic techniques to specify the motions and positions of the object over time to create an animation...”; col 3 lines 36 – 65: “... animation data may be provided for an object defining position of selected triangles of a first polygonal mesh representing the object at selected frames of an animation sequence of the object... the animation data positions the one or more triangle of the first polygonal mesh in the frame... polygonal mesh representing the object may be manipulated based on how the animation data positions the one or more triangles...  triangles may include adding at least one skin detail, muscle detail, and fat detail...”; col 5 lines 15 – 35: “... neutral 3D model... a user of the one or more design computers... may employ one or more systems or tools to design, create, or modify controls or animation variables (avars) of models... giving an object, such as character model, controls for movement, therein ‘articulating’ its range of motion...” NOTE: the above teach the a triangle mesh for the skin of a character and that the positions of the triangle mesh are controlled by control variables.);
and facilitating virtual animation based on the plurality of predicted meshes (Col 5 lines 10 – 20: “...the one or more design computers 110 may be used at various stages of a production process... rendering, post-production, etc.). to produce... image sequences, motion pictures, video... related to... animation...” NOTE: this teaches to render a sequence of images/video of the animation).

While Comet_2014 teaches control variables (avars) which are used to control the movement of character meshes; Comet_214 does not explicitly teach that the control variables are for actuators. 

Comet_2014; therefore, does not explicitly teach “actuator” nor “animatronic mechanical design” nor
“training a machine learning model based on the first plurality of simulated meshes and the first plurality of actuator configurations; generating, using the machine learning model, a plurality of predicted meshes for the animatronic mechanical design, based on a second plurality of actuator configurations;” nor “of the animatronic mechanical design.”

Meadows_2019; however, makes obvious “training a machine learning model based on the first plurality of simulated meshes and the first plurality of [behavioral agent] configurations; generating, using the machine learning model, a plurality of predicted meshes for the a[character/puppet], based on a second plurality of actuator configurations;” (FIG. 2 block 210: “configure a group of behavioral agents” block 212: “generate a dynamic virtual representation”; FIG. 5 Behavior Agents; FIG. 12; FIG. 13: “Training dataset 1312-1” “training dataset 1312-2” “training dataset 1312-3”; par 26: “... operations of the computer system is performed by a discriminator in a generative adversarial network...”; par 57: “ FIG. 12 is a block diagram of a generative adversarial network using generators and discriminators...”; par 111: “... the dynamic virtual representation may be fully generative...”; par 137: “... behavioral agents is used to provide realistic body movement... the interaction technique, a generative adversarial network is used to train a group of behavioral agents that provide a dynamic virtual representation having facial movements, body movement... this footage may be used to train... a generator... a second neural network... a discriminator... the evaluates how close the generator is to faithfully or accurately mimicking the one or more attributes... dynamic virtual representation in which the body, head and/or face move...”; par 245: “... the base mesh is manipulated based at least in part on a particular characterization... base mesh vertices may only be warped...” NOTE: the above teaches to use a generative adversarial network (GAN) which has a generator and discriminator to develop behavioral agents. The base mesh which has vertices is manipulated.).

Comet_2014 and Meadows_2019 are analogous art because they are from the same field of endeavor called animation of characters. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Comet_2014 and Meadows_2019. The rationale for doing so would have been that Comet_2014 teaches to animate characters including their shin by manipulating vertices of a mesh using control variables and also teaches that for complex objects computers using simulations and other dynamic techniques may be required to specify the motion and position of objects over time (col 2 lines 5 – 15). Meadows_2019 teaches a dynamic technique that utilizes generative adversarial networks (GAN) to generate control capable of achieving photo realistic manipulation of meshes for characters including faces. Therefore, it would have been obvious to combine Comet_2014 and Meadows_2019 for the benefit of using Generative Adversarial Networks (GAN) to generate control of mesh vertices for complex objects such as heads/faces of characters to obtain the invention as specified in the claims.

While Comet_2014 teaches control variables (avars) used to control mesh movement and while Meadows_2019 teaches behavior agents also used to control mesh movement Comet_2014 and Meadows_2019 does not explicitly teach that mesh movement is performed by “actuator.”

 While Comet_2014 teaches animated characters and while Meadows_2019 teaches “puppets” neither Commet_2014 nor Meadows_2019 explicitly teaches “animatronic mechanical design” nor “of the animatronic mechanical design.”

Hyung_2019; makes obvious “actuator” and “animatronic mechanical design” and “of the animatronic mechanical design” (abstract: “... android face... we have developed two types (older men and young women) of android face robots that can simulate human skin movements.. 16 control positions to generate the facial expressions of these robots. The expressions were generated by combining this displacement of 16 motors... motor displacements was generated by applying... genetic algorithms... used to generate robot facial expressions...”; page 2: “... the robot must control a motor to move real skin... the robot is deformed as the motor moves... inverse nonlinear mapping of the human facial feature space to actuator space... generate facial expressions by controlling the motors...” NOTE: the above teaches two animatronic mechanical designs (android) where the skin motion is actuated by the movement of 16 motors.).

Comet_2014 and Meadows_2019 and Hyung_2019 are analogous art because they are from the same field of endeavor called animation. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Comet_2014 and Hyung_2019. The rationale for doing so would have been that Comet_2014 teaches to have control variables for controlling the motion and position of skin. Hyung_2019 teaches that ship may be moved and positioned by controlling motors/actuators. Therefore, it would have been obvious to combine Comet_2014 and Hyung_2019 for the benefit of having a physical means to move and position the skin of an object to obtain the invention as specified in the claims.



Claim 9. The limitations of claim 9 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Comet_2014 makes obvious the further limitations of “A non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising” (col 3 lines 20 -25: “... a non-transitory computer readable medium stores computer-executable code for facilitating computer-generated animation. the computer-readable medium may include code...” FIG. 8 block 840: “Program Code” in memory 815).

Claim 15. The limitations of claim 15 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Comet_2014 makes obvious the further limitations of “A system comprising: one or more computer processors; and a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:” (FIG. 8; col 4 lines 45 – 50: “... a computer system or information processing device that my incorporate an embodiment, be incorporated into an embodiment, or be used to practice any of the innovations, embodiments, and/or examples found within this disclosure...”).


Claim 2, 10, 16. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 1, 9, 15 as outlined above. Hyung_2019 also makes obvious “wherein the animatronic mechanical design comprises a flexible artificial skin and a plurality of actuators to actuate the flexible artificial skin (Figures 3, 4, 9, 11), wherein the machine learning model and wherein each input  corresponds to at least one of:
(i) an actuator of the plurality of actuators;
(ii) a combination of two or more actuators of the plurality of actuators; and
(iii) an actuation point corresponding to one or more actuators of the plurality of actuators (Figures 2, 3, 4; page 2: “... unlike a virtual face, which directly controls virtual skin, the robot must control a motor to move real skin... the robot is deformed as the motor moves... the motion of the motor due to the deformation of the skin... most android developers generate facial expressions by controlling the motors...”; page 3: “... to address these problems, this study proposes a system for androids that an automatically generate the facial expressions of an android based on a genetic algorithm... the android must be able to generate facial expressions by using a combination of motor displacements inside the mechanism... the motor displacement must be able to be expressed as genes... encode facial expressions into genes...”; page 4: “... there are 23 motors for the face... leaving 16 control positions...”; NOTE: Figure 2 illustrates 16 “genes” in the “chromosome”. Each gene represents one of the 16 control positions which is achieved by a combination of one or more actuators of the plurality of 23 motors (actuators). The genes in the chromosome are the input to the machine learning algorithm. The genetic algorithm is a machine learning algorithm.).

Hyung_2019 does not explicitly teach the machine learning algorithm “is a neural network” nor inputs on the “input neuron in the neural network.”


Meadows_2019; however, does teach machine learning algorithm “is a neural network” and “input neuron in the neural network” (FIG. 12 illustrates behavior agents as input to the Generative Adversarial Network (GAN). par 138 – 141 teaches “neurons” of the Generative Adversarial Network; par 26; par 57; 137 teach Generative Adversarial Networks. Par 137 teaches to train the neural network to create facial expressions. Therefore; the combination of Meadows_2019 and Hyung_2019 make obvious to train an generative adversarial network using actuation points corresponding to one or more actuators because, as taught by Hyung_2019, it is the motors which control the movement of the skin.


Claim 3, 11, 17. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 2, 10, 16 as outlined above. Meadows_2019 makes obvious “wherein the neural network generates predicted vertex positions in three dimensions of the plurality of predicted meshes (par: “... machine learning are providing new and unique opportunities... for example, a computer may be used to develop a predictive model... a predictive model is developed through training... such as one or more neural networks...”; par 110: “... the disclosed embodiments of the interaction technique provide resources for training predictive models that can be converged on a training target...”;  par 213: “... predictive models (such as group of behavioral agents) ...”; par 137: “... behavioral agents that provide a dynamic virtual representation having facial movements...”; par 245: “... the base mesh is manipulated based at least in part on a particular characterization.... mesh vertices may only be warped where the core region supports such manipulation...”; par 238: “... 3D mesh...”; par 243: “... the puppet face rig may be a smi-3D representation of a generic head that can be warped...”)

While Meadows_2019 clearly teaches behavioral agents, which provide outputs corresponding to one or more features and that the behavior agents can be broken down into sub-agents that individually correspond to sub-features (FIG. 5; par 20: “... behavioral agents in a multi-layer hierarchy that automatically mimic the one or more attributes... where a given behavioral agent receives one or more inputs and provides an output corresponding to one or more of the extracted features...”) and teaches to manipulate 3D meshes (par 245: “... base mesh vertices... warped...”) which makes obvious to manipulate vertex positions and that the behavioral agents can manipulate attributes (i.e., vertex positions) independently; Meadows_2019 does not explicitly teach “wherein each dimension in the predicted vertex position is generated independently.”

Nevertheless; Comet_2014 teaches “... at each time step of an animation sequence. The animation data may directly or indirectly specify the position of all or part of the animated surface at a plurality of time steps...” and that animation surface is a mesh with vertices (FIG. 5).

Therefore; because the combination of Comet_2014 and Meadows_2019 teaches to provide data that specifies the position of an animated mesh in parts and Meadows_2019 teaches that behavioral agents may be organized hierarchically to predict attributes individually; it would be obvious to use separate behavioral agents to accepts as input data the individual attributes of X, Y, and Z dimensional parts for processing by individual behavioral agents. This makes the limitation of “wherein each dimension in the predicted vertex position is generated independently” obvious over the prior art.

Claim 4, 12, 18. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 2, 10, 16 as outlined above. Hyung_2019 makes obvious “wherein prior to training the neural network, the first plurality of actuator configurations are normalized such that each respective actuator configuration of the first plurality of actuator configurations comprises a respective set of values ranging from zero to one, and wherein the respective set of values indicate a position and orientation of a respective actuator of the plurality of actuators” (page 4 – 5 section 3.1: “..the genes of a generic algorithm consist of a binary code of 0 or 1. Although the motor value can be expressed as a chromosome composed of 1s and 1s... the chromosome was therefore constructed with real numbers between -1 and 1... the double arrows indicate movements that can be controlled on both sides... and single arrows indicate motion that can be controlled on a single side...”; Figure 3, Figure 4. NOTE: the base position is 0 and motor movement in only a single positive direction results in genes that are only expressed in a range from zero to one. Moreover; -1 to 1 comprises a set of values ranging from zero to one).

claim 5, 13, 19. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 1, 9, 15 as outlined above. While Comet_2014 teaches a mesh with vertices (FIG. 5) and to simulate skin (FIG. 8 block 840; col 2 lines 43: “skin and volume simulation.”) and that the mesh includes skin details (col 3 lines 61) and that surface represent flesh and skin (col 9 lines 13) and to animate how one or more vertices associated with a mesh (surface) are positioned during a plurality of time steps (col 16 lines 5 – 10) in 3D (col 1 line 20) which makes obvious to provide a plurality of configurations for a plurality of simulated meshes as target surfaces; Comet_2014 does not teach providing these surface mesh configurations as input to a machine learning model that optimizes (i.e., minimizes loss/differences) the predictive/simulation model.

Meadows_2019; however, makes obvious “Wherein the machine learning model comprises providing the first plurality of configurations as input (FIG. 12 the behavior agent which control movement are inputs to the GAN) and providing the first plurality of simulated meshes as target output to optimize surface-to-surface loss between the first plurality of simulated meshes and the plurality of predicted meshes” (par 20 - par 26: “... aggregate a training dataset... analyzes the information to extract features associated with one or more attributes of the individual... uses the extracted features to generate (or train) a dynamic virtual representation using a group of behavioral agents... receiving one or more inputs and provides an output corresponding to one or more of the extracted features... performance metrics, the computer system determines one or more deficiencies in the extracted features... optionally repeats the analyzing, the extracting of the features, the generating, the calculating, and the determining to generate a revised dynamic virtual representation that have one or more performance metrics that are improved... performed by a discriminator in a generative adversarial network...” NOTE: this teaches to use a GAN which iteratively revises and improves the functioning of the generator based on deficiencies (e.g., differences) between two sets of features. par 239: “... face mesh...” par 245: “... the base mesh is manipulated based at least in part on a particular characterization... base mesh vertices may only be warped where the core region overlay supports such manipulation...”; NOTE: this teaches that features include manipulated mesh vertices. par 137: “... behavioral agents is used to provide realistic body movements... a generative adversarial network is used to train... facial movements... measured by a second neural network... referred to as a discriminator that evaluates how close the generator is to faithfully or accurately mimicking the one or more attributes...” NOTE: a lack or loss in accuracy in the attributes teaches a loss. When the attributes are vertices of a mech this makes a surface-to-surface loss obvious because meshes for a surface. par 6: “... feedback is used to optimize a predictive model... predictive-model improvement...”).

While neither Comet_2014 nor Meadows_2019 explicitly teaches “actuator”; this is made obvious by Hyung_2019 which teaches that actuators move the skin of the android and therefore; the algorithms need to be conditioned on the motor (i.e., actuator) rather than the skin (page 2 of 7).

Claim 6. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 1, 9, 15 as outlined above. Additionally, Meadows_2019  also makes obvious “wherein the machine learning model is a neural network comprising a generator network configured to generate the plurality of predicted meshes and a discriminator network configured to identify differences between the plurality of predicted meshes and the first plurality of simulated meshes” (par 26: “... operations of the computer system is performed by a discriminator in a generative adversarial network...”; par 57: “ FIG. 12 is a block diagram of a generative adversarial network using generators and discriminators...”; par 111: “... the dynamic virtual representation may be fully generative...”; par 137: “... behavioral agents is used to provide realistic body movement... the interaction technique, a generative adversarial network is used to train a group of behavioral agents that provide a dynamic virtual representation having facial movements, body movement... this footage may be used to train... a generator... a second neural network... a discriminator... the evaluates how close the generator is to faithfully or accurately mimicking the one or more attributes... dynamic virtual representation in which the body, head and/or face move...”; par 245: “... the base mesh is manipulated based at least in part on a particular characterization... base mesh vertices may only be warped...” NOTE: the above teaches to use a generative adversarial network (GAN) which has a generator and discriminator to develop behavioral agents. The base mesh which has vertices is manipulated.).


Claim 7, 14, 20. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 1, 9, 15 as outlined above. Additionally, Meadows_2019 also makes obvious “Wherein training the machine learning model comprises using active/adaptive learning to train a first neural network by:
selecting one or more clusters of pose configurations using a convolutional neural network discriminator; determining a second plurality of actuator configurations for the one or more clusters of pose configurations; generating a second plurality of simulated meshes using the physics simulation model, based on the second plurality of actuator configurations; and refining the first neural network using the second plurality of simulated meshes” (par 129: “... predictive models may be trained using a supervised-learning technique or an unsupervised learning technique (such as clustering)... using one or more machine learning techniques... such as a convolutional neural network...”; par 137: “... generative adversarial network is used to train a group of behavioral agents that provide a dynamic virtual representation... sometimes referred to as a generator... a second neural network... referred to as a discriminator that evaluates how close the generator is to faithfully or accurately mimicking... implemented using one or more convolutional neural networks...”; par 139  - 141: “... convolutional layers...”; FIG. 13).


Claim 8. Comet_2014 and Meadows_2019 and Hyung_2019 make obvious all the limitations of claims 1, 9, 15 as outlined above. Additionally, Hyung_2019 also makes obvious “the method further comprising: determining that the animatronic mechanical design is acceptable, based on determining that the plurality of predicted meshes meet user expectations (abstract: “... determine the fitness of the generated facial expressions...”; page 3: “... evaluate the fitness of the facial expressions using recognizers... encode facial expressions into genes and how to measure the fitness of the generated facial expressions...”; Figure 7 illustrates and error determination function where the difference is below a threshold); facilitating construction of the animatronic mechanical design (Figure 3 illustrates a constructed android. Figure 4 also illustrates the android performing a facial expression); and animating the constructed animatronic mechanical design, based on the virtual animation (Figure 9 and 11 illustrate the androids performing facial expressions).

Meadows_2019 also makes obvious “the method further comprising: determining that the animatronic mechanical design is acceptable, based on determining that the plurality of predicted meshes meet user expectations ( par 147: “... calculate one or more performance metrics... associated with the dynamic virtual representation... for example, a given performance metric may access the accuracy of a given attribute that is mimicked by the dynamic virtual representation... may correspond to a difference or an error between the simulated attribute and the given attribute... such as an absolute error, a relative error...”; par 137: “... training has occurred a behavioral agent may be used to make a programmatic determination of the appropriate behavioral agent organization... based at least in part on the quality of the results or outputs provided...”) facilitating construction of the animatronic mechanical design (par 43: “another embodiment provides a method for providing the dynamic multi-dimensional puppet. The method includes at least some of the aforementioned operations performed by the computer system...”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146